Citation Nr: 9933912	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for disability of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  An August 1996 decision of the Board of 
Veterans' Appeals (Board) denied an evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD) and 
remanded the issue noted on the title page to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional development, to include a search for 
additional service medical records.  The case was returned to 
the Board in August 1999.

A March 1999 rating decision denied entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1999) for headaches and paresthesia and granted an 
increased evaluation of 70 percent for PTSD; an April 1999 
rating decision granted a total disability rating based on 
unemployability due to service-connected disability.  Since 
no subsequent correspondence has been received with respect 
to these issues, they are not currently before the Board.


FINDING OF FACT

The claim for service connection for disability of the feet 
is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability of the feet.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

38 U.S.C.A. § 1154 does not negate the need for medical 
evidence of a nexus between a current disability and a 
disease or injury incurred in or aggravated by service where 
a determinative issue involves a matter requiring medical 
expertise as opposed to a matter susceptible to lay 
observation.  See Libertine v. Brown, 9 Vet. App. 521 (1996).

Most of the veteran's service medical records are not on file 
and, according to the National Personnel Records Center, were 
destroyed by fire.  Attempts to obtain additional records, 
including records from the Surgeon General's Office, have 
been unsuccessful.  However, the veteran's January 1946 
discharge examination report is on file.  According to this 
report, the veteran's skin and feet were normal.

The veteran was hospitalized at a VA hospital in 1957 for a 
decubitus ulcer of the right heel, which was operated on and 
improved.

VA outpatient records beginning in August 1988 reveal that, 
beginning in December 1991, the veteran had ingrown nails of 
both big toes and an epidermophyton infection of the heels.  
Subsequent foot problems included mycotic deformed nails, 
contact dermatitis, and tinea pedis.  When examined by VA in 
January 1993, the diagnoses were chronic tinea pedis, 
controlled; and onychomycosis of the right great toe.

Although the veteran contends that he has disability of the 
feet due to service, the veteran, as a lay person, is not 
qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Although most of the veteran's service medical records are 
not available, his January 1946 discharge examination report 
is on file and indicates that his skin and feet were normal.  
The initial post-service evidence of foot disability was not 
until many years after service discharge and there is no 
medical evidence suggesting that any current disorder of 
either foot is etiologically related to service.  As noted 
above, the provisions of 38 U.S.C.A. § 1154(b) do not negate 
the need for medical nexus evidence.  Consequently, the Board 
must conclude that the veteran's claim for service connection 
for disability of the feet is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
disability of the feet.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).


ORDER

Service connection for disability of the feet is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

